As filed with the Securities and Exchange Commission on May 25, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end: June 30, 2010 Date of reporting period:March 31, 2010 Item 1. Schedules of Investments. Davidson Multi-Cap Core Fund Schedule of Investments March 31, 2010 (Unaudited) Shares COMMON STOCKS - 98.16% Value Aerospace Product and Parts Manufacturing - 2.09% United Technologies Corp. $ Agencies, Brokerages, and Other Insurance Related Activities - 2.39% Principal Financial Group, Inc. Basic Chemical Manufacturing - 1.52% Praxair, Inc. Beverage Manufacturing - 1.91% PepsiCo, Inc. Communications Equipment Manufacturing - 4.39% Cisco Systems, Inc. (a) QUALCOMM, Inc. Computer and Peripheral Equipment Manufacturing - 4.62% Apple, Inc. (a) International Business Machines Corp. Couriers and Express Delivery Services - 1.90% FedEx Corp. Data Processing, Hosting, and Related Services - 1.76% Fiserv, Inc. (a) Depository Credit Intermediation - 8.24% JPMorgan Chase & Co. State Street Corp. TCF Financial Corp. Wells Fargo & Co. Electric Lighting Equipment Manufacturing - 2.22% Cooper Industries PLC (b) Electric Power Generation, Transmission and Distribution - 1.72% Black Hills Corp. Electronics and Appliance Stores - 1.96% Best Buy Co., Inc. Engine, Turbine, and Power Transmission Equipment Manufacturing - 1.66% General Electric Co. Grain and Oilseed Milling - 1.64% Archer-Daniels-Midland Co. Health and Personal Care Stores - 3.68% Medco Health Solutions, Inc. (a) Walgreen Co. Insurance Carriers - 2.19% StanCorp Financial Group, Inc. Jewelry, Luggage, and Leather Goods Stores - 1.76% Blue Nile, Inc. (a) Medical and Diagnostic Laboratories - 1.76% Laboratory Corporation of America Holdings (a) Medical Equipment and Supplies Manufacturing - 3.86% 3M Co. Becton, Dickinson & Co. Natural Gas Distribution - 1.51% Sempra Energy Newspaper, Periodical, Book, and Directory Publishers - 1.72% McGraw-Hill Companies, Inc. Office Furniture (including Fixtures) Manufacturing - 1.76% Herman Miller, Inc. Oil and Gas Extraction - 6.75% Baker Hughes, Inc. Devon Energy Corp. Marathon Oil Corp. Transocean Ltd. (a)(b) Other Electrical Equipment and Component Manufacturing - 1.94% Energizer Holdings, Inc. (a) Other General Merchandise Stores - 1.39% Costco Wholesale Corp. Other Information Services - 2.09% Google, Inc. - Class A (a) Other Investment Pools and Funds - 1.50% Redwood Trust, Inc. Other Telecommunications - 1.89% NII Holdings, Inc. (a) Petroleum and Coal Products Manufacturing - 3.19% Exxon Mobil Corp. Frontier Oil Corp. Pharmaceutical and Medicine Manufacturing - 5.18% Amgen, Inc. (a) Genzyme Corp. (a) Gilead Sciences, Inc. (a) Residential Building Construction - 1.61% D.R. Horton, Inc. Resin, Synthetic Rubber, and Artificial Synthetic Fibers and Filaments Manufacturing - 1.78% E.I. du pont de Nemours & Co. Scientific Research and Development Services - 1.85% Pharmaceutical Product Development, Inc. Soap, Cleaning Compound, and Toilet Preparation Manufacturing - 3.10% Church & Dwight Co., Inc. Estee Lauder Companies, Inc. - Class A Software Publishers - 6.07% Ariba, Inc. (a) Intuit (a) MICRO Syetems, Inc. (a) Wired Telecommunications Carriers - 3.56% Time Warner Cable, Inc. Verizon Communications, Inc. TOTAL COMMON STOCKS (Cost $19,909,398) Shares SHORT-TERM INVESTMENTS - 2.53% Value Fidelity Institutional Government Portfolio - Class I, 0.04% (c) TOTAL-SHORT TERM INVESTMENTS (Cost $578,151) TOTAL INVESTMENTS IN SECURITIES(Cost $20,487,549) - 100.69% Liabilities in Excess ofOther Assets- (0.69)% ) NET ASSETS - 100.00% $ (a) Non-income producing security. (b) U.S. traded security of a foreign issuer. (c) Rate shown is the 7-day yield as of March 31, 2010. The cost basis of investments for federal income tax purposes at March 31, 2010 was as follows*: Cost of investments Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation * Because tax adjustments are calculated annually the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. FAS 157 – Summary of Fair Value Exposure at March 31, 2010 (Unaudited) The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the variousinputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of March 31, 2010: Level 1 Level 2 Level 3 Total Equity Construction $ $
